Per Curiam.

The appellant admits a meretricious relationship with the respondent and the only issue is the time of occurrence. The Judge of the Family Court did not write a decision but he participated actively in the interrogation of the respondent and it is implicit in the order appealed from that he found the evidence met the standard required in filiation proceedings. We see no reason to disturb the determination. Order affirmed, with costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.